The opinion of the court was delivered by
HortoN, C. J.:
The district court of Sumner county adjourned from the 26th day of October to the 10th day of November, 1892. The county attorney filed in the clerk’s office an information charging the defendant, Bill Dugan, in 12 counts, with the unlawful sales of intoxicating liquors, and, in the thirteenth count, with keeping a common nuisance. The defendant Avas on that day arrested, and -gave bond for his appearance at the November term, 1892, of the court, Avhich began on the 15th day of November, 1892, and on the 16th day of November, 1892, he filed motions to quash the warrant and the information, to compel the county attorney to attach to the information the testimony of witnesses examined before him, and, also, a plea in abatement, each of which was overruled and exceptions saved. Thereupon the defendant, being arraigned, stood mute, and a plea of not guilty was entered for him by the court. He was convicted on the nuisance count only, and sentenced to pay a fine of $200, and to be confined 60 days in the county jail.
*271. Liquor nui-matíoñ-fOT’ quashnt0 ovexruied. The motions to quash the warrant and information, and also the plea in abatement, seemed to have been presented upon the grounds that the information was not properly verified; .and, further, that the county attorney had no personal knowledge of the facts alleged therein. The information was positively verified by the county attorney. Being thus verified, the court committed no error in overruling the . motions and plea, and also an overruling the motion to compel the county attorney to attach to jnformatjon the testimony of certain witnesses he had examined. Again, before the motion to set aside the warrant was filed, the defendant had entered into a recognizance for his appearance at a subsequent time, and thereby he waived all irregularity, if any, of the warrant and arrest. (Junction City v. Keeffe, 40 Kas. 275.) The defendant was convicted for maintaining a common nuisance only, and the objections to various counts alleging the unlawful sales of intoxicating liquors are not now material. (See, however, The State v. Schweiter, 27 Kas. 499.)
2- J“tion' The court committed no error in permitting the county attorney to indorse the names of additional witnesses upon the information, and then to allow such witnesses to testify. (The State v. Teissedre, 30 Kas. 476.) Notwithstanding the defendant was acquitted upon the counts in the information ■charging him with the unlawful sales of intoxicating liquors, that would not prevent him from being convicted of keeping a nuisance. (Crimes Act, § 392, Gen. Stat. of 1889.) In cases like the present, a showing of the keeping of intoxicating liquors for sale is sufficient, under the statute, to render the place where the liquors are kept a nuisance, and to render the keeper thereof guilty of keep-.a nuisance. (The State v. Reno, 41 Kas. 674.)
separation of jury. A mere separation of the jury, after they had retired to consider of their verdict, in trials for misdemeanor, where no miury results, is no cause tor a new trial. o *f t (Goode v. The State, 2 Tex. App. 520; The State v. Barton, 19 Mo. 227; The State v. Igo, 24 id. 459.) Both *28D. N. Caldwell and James Lawrence, attorneys for the defendant, testified that the jury were permitted to separate by the court. (Crim. Code, § 275.)
We do not think that the judgment should be reversed upon the showing that one of the jurors had in his possession a newspaper containing certain articles which, it is alleged, might have influenced his verdict. D. N. Caldwell testified, among other things, that
“Q. During the progress of the trial, I will ask you if you saw one of the jurors, Henry Ratekin, reading any, or having in his possession and reading any, paper? A. I saw him have in his possession a certain newspaper.
“Q,. Was he apparently reading it? A. He was not, at the time I noticed him.
“ Q. What was he doing ? A. He had a paper lying in his lap.
“ Q,. Do you know whether Mr. Ratekin read any part of the contents of that paper? A. No, sir; I do not.”
James Lawrence testified:
“Q,. Do you know anything about the juror Henry Rate-kin, during the trial of that case of the state of Kansas against Wm. Dugan, having in his possession or reading any paper called the ‘ Weekly Journal,’ edited by Tinkham Bros., and published in the city of Wellington? A. Yes, sir; I saw him have such a paper in his hands, apparently reading it, after the case had been given to the jury and before they returned their verdict. It was the day following the day upon which the case had been given to them and they had been permitted to separate, and this was the morning before they convened again.
“Q. Do you know of your own knowledge whether the juror Henry Ratekin read any part of the contents of that paper? A. Nothing further than I have said, that I saw' him holding it before him.”
This evidence was given orally before the court, and, as against the ruling of the court, we cannot say that the juror actually read any of the articles referred to. (The State v. Miller, 35 Kas. 337.)
The verdict of the jury was as follows: “We, the jury im*29paneled and sworn in the above-entitled case, do upon our oaths find the defendant guilty on the thirteenth count, as a nuisance.” This verdict was sufficiently certain, as the thirteenth count was referred to, to justify the sentence.
We perceive no misconduct on the part of the prosecution in the closing argument sufficient to cause any substantial complaint. It is doubtful whether many of the matters discussed are sufficiently before us upon a proper bill of exceptions. The bill was allowed and signed by the judge, but refers only to what follows his signature. In order for a sufficient identification, his signature should have been at the end of the bill, and not at the commencement, or the matters following his signature should have been identified as “exhibits A, B, C, etc.” (Railroad Co. v. Wagner, 19 Kas. 335; The State v. Gibson, just decided.)
The judgment will be affirmed.
All the Justices concurring.